Case 2:20-cv-10773-DML-APP ECF No. 20, PageID.2512 Filed 08/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

CORRENA BRADFORD,

                        Plaintiff,                         Case Number 20-10773
v.                                                         Honorable David M. Lawson
                                                           Magistrate Judge Anthony P. Patti

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
                                                   /

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
 DENYING PLAINTIFF’S MOTION TO FOR SUMMARY JUDGMENT, GRANTING
   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AFFIRMING THE
    FINDINGS OF THE COMMISSIONER, AND DISMISSING COMPLAINT

        Presently before the Court is the report issued on August 3, 2021 by Magistrate Judge

Anthony P. Patti pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the

Commissioner’s motion for summary judgment and deny the plaintiff’s motion for summary

judgment pursuant to sentence four of 42 U.S.C. § 405(g). Although the report stated that the

parties to this action could object to and seek review of the recommendation within fourteen days

of service of the report, no objections have been filed thus far. The parties’ failure to file objections

to the report and recommendation waives any further right to appeal. Smith v. Detroit Fed’n of

Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the

magistrate judge’s report releases the Court from its duty to independently review the matter.

Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the findings and

conclusions of the magistrate judge.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 19) is ADOPTED.
Case 2:20-cv-10773-DML-APP ECF No. 20, PageID.2513 Filed 08/19/21 Page 2 of 2




      It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 14) is

DENIED.

      It is further ORDERED that the Commissioner’s motion for summary judgment (ECF No.

17) is GRANTED. The findings of the Commissioner are AFFIRMED.

                                                        s/David M. Lawson
                                                        DAVID M. LAWSON
                                                        United States District Judge

Dated: August 19, 2021




                                           -2-
